Citation Nr: 0501997	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 
2000, for a 70 percent evaluation for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than June 27, 
2000, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada, which assigned a 70 percent 
evaluation for PTSD effective June 27, 2000.  In March 2004 
he presented oral testimony at a hearing held in Las Vegas, 
Nevada, before the undersigned Veterans Law Judge.

The issue of an effective date earlier than June 27, 2000, 
for the grant of a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 6, 1999, the veteran was seen at a VA facility 
where it was noted that he was unable to work and that 
medication had not restored his ability to work.

2.  In a February 2000 Board decision, the Board denied an 
initial evaluation in excess of 30 percent for PTSD.

3.  On May 24, 2000, the RO received the veteran's claim for 
an increased rating for PTSD.

4.  It is factually ascertainable that on June 6, 1999, the 
veteran's PTSD had increased in severity and was manifested 
by occupational and social impairment with deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria for an effective date of June 6, 1999, for a 70 
percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
effective date of the 70 percent evaluation for PTSD in his 
notice of disagreement to the July 2002 rating decision 
granting that evaluation.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA received a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issue 
of the effective date was sent to the veteran after the 
receipt of his notice of disagreement.

As for providing section 5103(a) notice, in an April 2002 
letter, the agency of original jurisdiction informed the 
veteran that all the evidence needed to make a decision on 
his claim had been obtained.  The AOJ provided the veteran 
the July 2002 rating decision that included a summary of the 
evidence obtained by VA, the applicable law and regulations 
and a discussion of the facts of the case.  The April 2002 
letter and the July 2002 rating decision in combination gave 
notice as to the evidence generally needed to substantiate 
his claim for an increased evaluation for PTSD, what 
information and evidence must be submitted by the veteran, 
and what information and evidence was obtained by VA.  
Therefore, the AOJ provided section 5103(a) notice prior to 
the filing of the notice of disagreement that raised the 
issue of earlier effective date.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran has not identified any private medical treatment.  In 
addition, the July 2002 rating decision and the August 2003 
statement of the case (SOC) informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

In a March 2004, letter, the AOJ told the veteran to submit 
any additional evidence concerning his claim to the Board.  
In other words, the veteran was in essence told to submit any 
evidence in his possession that pertains to the claim.  
Therefore, any lack of an explicit request to submit any 
evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the March 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


Factual Background

A VA doctor saw the veteran on June 6, 1999.  The doctor 
diagnosed PTSD.  The doctor indicated that the veteran had 
not been able to work since 1979 and that he lost his last 
job because of PTSD symptoms of irritability and anger 
outbursts.  The doctor noted that since 1979, the veteran's 
traumatic and inflammatory arthritis had gotten worse and 
that his concentration, lack of interest, pessimism, and 
estrangement had also gotten worse.  The doctor stated that 
the prescribed medications reduced the veteran's secondary 
depression.  The doctor added that the antidepressants had 
not restored his ability to work and that his current 
medications were tolerated better than medications taken in 
the past.  The doctor also noted that the veteran's PTSD used 
to be self-medicated with alcohol and marijuana and that the 
prescribed medications do not relieve some of his symptoms, 
particularly anger, as well as the marijuana did.  

On August 24, 1999, a VA doctor evaluated the veteran again.  
The primary diagnosis was PTSD, and the secondary diagnosis 
was major depression.  The doctor noted that the veteran's 
sleep had improved with trazodone, but that he remained 
depressed and severely limited by his PTSD symptoms.  The 
doctor assigned a GAF score of 24.  The doctor indicated that 
the veteran was unable to work or to function in many areas 
and that since his last visit on June 6, 1999, his spouse had 
left him.  The doctor stated that the veteran should continue 
taking his current medications.  He encouraged the veteran to 
restart taking nefazodone because he had not intended for it 
to be stopped when the veteran started taking trazodone.

In December 1999, a VA social worker assigned a GAF score of 
38, which was reflective of continued major impairment in 
most areas of functioning.  

In a February 23, 2000, decision, the Board denied the claim 
for an initial evaluation in excess of 30 percent for PTSD.

On May 24, 2000, the AOJ received the veteran's claim for an 
increased rating for PTSD.  

On June 15, 2000, a VA doctor evaluated the veteran.  The 
veteran complained of being drowsy and drugged from his 
medications.  The doctor noted that the medications that made 
him sleepy and feeling drugged were probably the trazodone 
and nefazodone, but that if he did not take those 
medications, he would become dangerous towards others.  The 
primary diagnosis was PTSD, and the secondary diagnosis was 
major depression.  The doctor assigned a GAF score of 22, and 
noted that the veteran was unable to function in several 
areas.  The doctor noted that the veteran cannot work, cannot 
help with housework, had difficulty getting along with his 
spouse, and had to take sedating doses of medications to keep 
from being dangerous to others.  The doctor also noted the 
veteran's physical limitations.  

On June 27, 2000, the RO received the veteran's claim for an 
increased rating for PTSD.

In October 2000, a VA social worker assigned a current GAF of 
40.

The veteran underwent a VA examination in October 2000.  
Mental status evaluation revealed that the veteran was 
dressed appropriately.  He was rather serious looking.  At 
first he was quite defensive, but later on he became much 
more relaxed and even smiled a few times.  He showed no 
memory impairment  He denied any delusions or hallucinations.  
Affect and mood were appropriate.  His responses were all 
relevant and goal directed.  He was alert and oriented.  His 
insight and judgment were somewhat impaired.  The diagnosis 
was moderate PTSD.  The examiner assigned a GAF score of 52, 
which represented moderate symptoms regarding social and 
occupational functioning.

In February 2001, a VA doctor assigned a GAF score of 25 for 
the veteran's PTSD with depression.  The doctor noted that 
the veteran was unable to work at all, in part because of the 
stigma of the medications he took for PTSD.  The doctor 
indicated that the medications made him sleepy and that his 
concentration was poor.  The doctor added that he already had 
dose-limiting side effects from the medications to reduce his 
irritability.

At the March 2004 hearing, the representative indicated that 
the effective date for the 70 percent evaluation for PTSD 
should be the original date of claim for service connection 
for PTSD.  The veteran testified that VA had treated him 
since he moved to Nevada in 1998.  He said that it was 
possible that PTSD had gotten better over the years, but that 
he was still isolated from others and was unemployed at the 
time he filed his claim of service connection for PTSD.

Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(1).
 
Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for an increase in disability compensation is the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  38 C.F.R. § 3.400(o)(2) 
provides that the effective date for an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  In 
making this determination, the Board must consider all of the 
evidence, including that received prior to a previous final 
decision.  Hazan, 10 Vet. App. at 521.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

Diagnostic Code 9411 (PTSD) provides that a 70 percent rating 
is provided for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (DSM IV) 32 (4th 
ed. 1994).  Scores ranging from 71 to 80 reflect that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) and result in no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  Scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairments in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores 
ranging from 21 to 30 reflect that behavior is considerably 
influenced by delusions or hallucinations, that there is 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or that there is an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  Id.

The United States Court of Appeals for Veterans Claims 
(Court) issued important guidance in the application of the 
current psychiatric rating criteria.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Court held that the specified 
factors for each incremental rating were examples, rather 
than requirements, for a particular rating.  Id. at 442.  The 
Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Board notes that the veteran basically wants an effective 
date of September 25, 1995, the date of the original claim of 
service connection for PTSD.  However, that argument is 
without legal merit.  The issue of the evaluation of PTSD was 
addressed by the Board and denied.  The February 2000 Board 
decision denying an initial evaluation in excess of 30 
percent for PTSD is final.  However, the Court has 
established that the effective date of an increased 
evaluation remains controlled by 38 U.S.C.A. § 5110(b).  In 
essence, an effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date.  

A claim for an increased rating for PTSD was received on May 
24, 2000.  It appears that this claim was either missed or 
ignored by the AOJ.  Regardless, the Board is at liberty to 
review all the evidence of record and make a determination 
regarding the degree of disability within the one year prior 
to the claim.  Hazan, 10 Vet. App. at 521.  

Our review reflects that an earlier effective date for the 
award of the 70 percent evaluation is warranted.  As noted, 
the AOJ assigned a 70 percent evaluation based upon the 
receipt of a duplicate claim, June 27, 2000.  However, there 
is no basis to ignore the earlier claim and the assertion of 
increase in disability, which was received on May 24, 2000.

Equally important, in the one year prior to that claim, the 
veteran had received treatment, reflecting an increase in 
severity.  On June 6, 1999, the veteran was seen at a VA 
facility where it was noted that the veteran was unable to 
work and that medication had not restored his ability to 
work.  Shortly thereafter, in August 1999, there was 
elaboration of the degree of impairment when the examiner 
entered a GAF score of 24.  The examiner indicated that there 
was an inability to work or function in many areas.  Clearly, 
such records are not significantly dissimilar from the 
records that resulted in the award of the 70 percent 
evaluation.  Accordingly, it is factually ascertainable that 
an increase in disability occurred on June 6, 1999.  In light 
of the above, the criteria for a June 6, 1999, effective date 
for the 70 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).


ORDER

An effective date of June 6, 1999, for the 70 percent 
evaluation for PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In May 2003, VA received a timely notice of disagreement with 
regard to the July 2002 rating decision assigning an 
effective date of June 27, 2000, for the grant of a TDIU.  
While the RO ostensibly certified the issue of earlier 
effective date for TDIU for appeal, the August 2003 SOC only 
addressed the issue of earlier effective date for the 70 
percent evaluation for PTSD.  Therefore, a statement of the 
case on the claim of earlier effective date for TDIU has not 
been issued.  The Court's decision in Manlincon v. West, 12 
Vet. App. 238 (1999) indicates that remand is required when 
an notice of disagreement has been received and an statement 
of the case has not been issued.

Accordingly, the case is REMANDED for the following action:

The AMC should issue the veteran a 
statement of the case on the issue of an 
effective date earlier than June 27, 
2000, for the grant of a TDIU.

If upon completion of the above action the decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


